Title: To Thomas Jefferson from Peter Roche, 12 August 1805
From: Roche, Peter,Roche, Christian
To: Jefferson, Thomas


                  
                     Monticello Aug. 12. 05.
                  
                  Th: Jefferson presents his thanks to messrs Roches freres for their notice taken of the book of Geography of M. Lesage, which however it is not within the plan of his acquisitions to procure. Mr. Madison the Secretary of state being now in Philadelphia, might probably consider it as a proper book for his office, could he receive notice of it. Th:J. presents them his salutations.
               